Citation Nr: 0325397	
Decision Date: 09/29/03    Archive Date: 10/03/03

DOCKET NO.  00-24 954	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in New York, New York



THE ISSUES

1.  Entitlement to service connection for claimed post-
traumatic stress disorder (PTSD).  

2.  Entitlement to service connection for a claimed bilateral 
hearing loss.  

3.  Entitlement to service connection for a claimed ear 
disorder, to include the residuals of ear infections and 
vertigo.  



REPRESENTATION

Appellant represented by:	The American Legion




WITNESSES AT HEARING ON APPEAL

The veteran and his friend


ATTORNEY FOR THE BOARD

J. A. Markey, Counsel


INTRODUCTION

The veteran served on active duty from December 1960 to March 
1963.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a November 1999 decision by the RO.  

A hearing was held before the undersigned Veterans Law Judge 
in Washington, D.C. in February 2003.  


REMAND

The veteran contends that the RO erred by failing to grant 
service connection for PTSD, bilateral hearing loss and an 
ear disability to include the residuals of ear infections and 
vertigo.  

The applicable law provides that service connection will be 
granted if it is shown a particular disease or injury 
resulting in disability was incurred or aggravated during 
active duty.  38 U.S.C.A. § 1131 (West 2002).  

A "determination of service connection requires a finding of 
the existence of a current disability and a determination of 
a relationship between that disability and an injury or 
disease incurred in service."  Watson v. Brown, 4 Vet. App. 
309, 314 (1993).  

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a), and a link, established by medical evidence, 
between current symptoms and an inservice stressor; and 
credible supporting evidence that the claimed inservice 
stressor occurred.  38 C.F.R. § 3.304(f) (2002).  

If the claimed stressor is unrelated to combat (which does 
not appear the case here) a veteran's lay testimony regarding 
the inservice stressor is insufficient to establish the 
occurrence of the stressor and must be corroborated by 
"credible supporting evidence."  See Cohen v. Brown, 10 
Vet. App. 128, 142 (1997).  

Regarding the claim for service connection PTSD, the veteran 
has described stressful events from his service, to include 
serving aboard a ship in an enclosed gun mount and being 
intimidated by a 1st class boatswain's mate.  

A review of the claims file reveals that while various 
(relatively) recent outpatient treatment records from the 
White Plains Vet Center and the report of a September 2001 
private medical examination indicate that the veteran suffers 
from PTSD, such a diagnosis was essentially ruled out on VA 
examination of September 1999.  Clarification in this regard 
is necessary prior to further appellate review.  

In addition, the veteran's service personnel records show 
that he had served aboard the USS W. Keith in 1961 and 1962, 
and aboard the USS Cascade in 1963, apparently as a deckhand.  
The Board notes that the U.S. Armed Services Center for 
Research of Unit Records (USASCRUR) has not been contacted to 
research the veteran's alleged service stressors.  The Board 
finds that an attempt should be made in this regard.  See 
Zarycki v. Brown, 6 Vet. App. 91 (1993).  

Regarding the veteran's claim of service connection for 
bilateral hearing loss, it is pointed out that, while VA 
audiologic evaluations of October 1998 and April 1999 do not 
reveal that the veteran suffers from a hearing loss 
disability for VA purposes (see 38 C.F.R. § 3.385 (2002)), a 
December 2000 evaluation resulted in markedly different 
findings.  Clarification in this regard is necessary prior to 
further appellate review.  

Finally, a review of the record reflects that the veteran has 
not been advised of the Veterans Claims Assistance Act of 
2000 (hereinafter VCAA or the Act), Pub. L. No. 106-475, 114 
Stat. 2096 (2000) and implementing regulations (codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)), enacted 
during the course of this appeal that essentially eliminate 
the well-grounded requirement and modify VA's duties to 
notify and assist claimants.  38 U.S.C.A. §§ 5103, 5103A, 
5107(a) (West 2002); 38 C.F.R. § § 3.159(a)-(c) (2002).  

VA must ensure compliance with the notice and duty to assist 
provisions contained in the new law.  This should include 
consideration of whether any additional notification or 
development action is required under the VCAA.  

VA in this regard is required to notify the claimant and the 
claimant's representative, if any, of the evidence necessary 
to complete the application for the benefit sought, as well 
as of its efforts to procure relevant evidence.  

VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103(a) (West 2002).  

It also is pointed out that a claimant must submit requested 
evidence and information within one year of the date of the 
letter notifying the claimant of the required evidence and 
information.  See 38 U.S.C.A. § 5103(b) (West 2002); see also 
Disabled American Veterans v. Secretary of Veterans Affairs, 
Nos. 02-7304, -7305, -7316 (Fed. Cir., May 1, 2003).  

Moreover, required development action may include requesting 
information as described in 38 U.S.C.A. § 5106.  

A claim may be decided without providing such assistance only 
when no reasonable possibility exists that such assistance 
will aid in the establishment of entitlement, or the record 
includes medical evidence sufficient to adjudicate the claim.  
See 38 U.S.C.A. § 5103A (West 2002).  

Accordingly, for the reasons discussed hereinabove, the case 
is REMANDED to the RO for the following:  

1.  The RO should take appropriate steps 
to issue a letter providing the veteran 
with the notice required under 
38 U.S.C.A. § 5103 and informing him that 
the requested information and evidence 
must be received within one year of the 
date of this notification.  

2.  The RO should take appropriate steps 
in order to obtain and associate with the 
record any outstanding medical records 
from the White Plains Vet Center.  If the 
requested records are not available, or 
the search for any such records otherwise 
yields negative results that fact should 
be noted in the veteran's claims file, 
and the veteran and his representative 
should be so notified.  

3.  The RO should forward the information 
of record regarding the veteran's service 
(including copies of his service 
personnel records, a listing of alleged 
stressors, and any other records relevant 
to the PTSD claim) to USASCRUR and 
request that that organization attempt to 
verify the claimed stressors.  

4.  The veteran should then be scheduled 
for a VA psychiatric examination to 
determine the nature and etiology of his 
claimed PTSD.  If PTSD is diagnosed, the 
examiner should clearly indicate what 
stressors are related to the disorder, 
and it is requested that the any 
information provided through the 
veteran's personnel file and the service 
department be reviewed.  The examiner 
should also be requested comment on the 
evidence specific to PTSD that is already 
of record (to include the September 1999 
VA examination and September 2001 private 
medical examination).  The examiner 
should review the entire claims folder 
(if the veteran does not suffer from 
PTSD, that fact should be specifically 
indicated).  

5.  The veteran should also be scheduled 
for VA ear, nose, and throat examination 
(i.e. by an otolaryngologist) and an 
audiological examination in order to 
ascertain the current nature and etiology 
of his claimed bilateral hearing loss and 
ear disability, to include the residuals 
of ear infections and vertigo.  The 
examiners should review the entire claims 
file, including the veteran's service 
medical records and the audiologic 
evaluations noted above (an explanation 
should be documented to the extent that 
the audiologic evaluation differs from 
any discussed above).  Further, the 
examiner is requested to offer an opinion 
as to the etiology of the veteran's 
bilateral hearing loss and other ear 
disability, if diagnosed.  The examiners 
should specifically document what ear 
disabilities are present, and whether any 
are as likely as not related to the 
veteran's military service.   

6.  The RO should also undertake any 
other development it determines is 
required under 38 U.S.C.A. § 5102, 5103, 
5103A (West 2002) and 38 C.F.R. § 3.159 
(2002).  

7.  Then, following completion of the 
development requested hereinabove, the RO 
should then readjudicate the issues on 
appeal.  If the benefits sought on appeal 
are not granted to the appellant's 
satisfaction, the appellant and her 
representative should be furnished a 
supplemental statement of the case and 
provided an appropriate opportunity to 
respond thereto.  

Thereafter, if indicated, the case should be 
returned to the Board for the purpose of appellate 
disposition.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.  


	                  
_________________________________________________
	STEPHEN L. WILKINS
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).  


